Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Applicant’s amendment/arguments with respect to pending claims 1-26 filed on February 24, 2022 have been fully considered. Examiner’s response to the applicant’s arguments follows below.

Claim Rejections - 35 USC § 103
Summary of Arguments:
	Applicant argues that “Kim teaches the opposite of ‘a lidar sensor having a field of view configured to detect objects in at least a region of an external environment around the vehicle and within a threshold distance of the vehicle’, ‘an image sensor disposed adjacent to the lidar sensor and arranged along the vehicle to have an overlapping field of view of the region of the external environment within the threshold distance of the vehicle, the image sensor providing a selected resolution for objects within the threshold distance’, and ‘perform processing of the lidar data to detect an object in the region within the threshold distance of the vehicle’” because the common detection area Ac is A1 and A2 and not A0, which is an area within a predetermined distance from the vehicle. 
Examiner’s Response:
Examiner respectfully disagrees. As illustrated in FIGS. 2A and 2B and as described in paragraph [0056], the common detection area Ac is area A1 and A2 without an area A0 located within a predetermined distance (i.e., a threshold distance) from the vehicle V. In other words, the common detection area Ac which is A1 + A2 is located at a predetermined distance  (i.e., distance of A0 + distance of A1+ distance of A2 minus distance of A0) from the vehicle V. This implies that the detection area Ac is also located within a predetermined distance (i.e., a threshold distance).
Thus, Kim in view of Gruver teaches the feature of  “a lidar sensor having a field of view configured to detect objects in at least a region of an external environment around the vehicle and within a threshold distance of the vehicle”, “an image sensor disposed adjacent to the lidar sensor and arranged along the vehicle to have an overlapping field of view of the region of the external environment within the threshold distance of the vehicle, the image sensor providing a selected resolution for objects within the threshold distance”, and “perform processing of the lidar data to detect an object in the region within the threshold distance of the vehicle” as recited in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-12, 20, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160116593 A1) in view of Gruver et al. (Pub. No. US 2017/0176597 A1).

Regarding claim 1, Kim discloses an external sensing system for a vehicle configured to operate in an autonomous driving mode, the external sensing system comprising: a lidar sensor having a field of view configured to detect objects in at least a region of an external environment around the vehicle (Figs. 2A-2B, ¶0056: FOV1 of LiDAR sensor 111) and within a threshold distance of the vehicle (¶0056: the common detection area Ac may be set to exclude a proximity area A0, which is an area within a predetermined distance from the vehicle); an image sensor  disposed adjacent to the lidar sensor (Fig. 1, lidar sensor 111, and a camera 112) and arranged along the vehicle to have an overlapping field of view of the region of the external environment (¶0056: The common detection area Ac may mean the entire area in which the FOV1 of the LiDAR sensor 111 overlaps the FOV2 of the camera sensor 112) within the threshold distance of the vehicle (¶0056: the common detection area Ac may be set to exclude a proximity area A0, which is an area within a predetermined distance from the vehicle),  and a control system operatively coupled to the image sensor and the lidar sensor, the control system including one or more processors (Fig. 1) configured to: initiate operation of the lidar sensor to obtain lidar data  in the region (¶0053: The LiDAR sensor 111 may measure a speed of an object or a distance to the object ) within the threshold distance of the vehicle  (Figs. 2A-2B,  ¶0056: the common detection area Ac may be set to exclude a proximity area A0, which is an area within a predetermined distance from the vehicle); initiate image capture by the image sensor (¶¶0053, 0085: The camera sensor 112 may generate image data by photographing a surrounding area of the vehicle) prior to the vehicle performing a driving action (Note that the generation of the image data preformed before operating the AEB systems of the vehicle or a braking device, See Fig. 6, S620 executed before S670); receive the lidar data from the lidar sensor and the captured imagery from the image sensor (¶0060-0061: the data analyzing unit 140 may receive LiDAR data generated by the LiDAR sensor 111…The data analyzing unit 140 may receive image data generated by the camera sensor 112); perform processing of the lidar data to detect an object in the region (¶0060: when the first object information is included in the LiDAR data, the data analyzing unit 140 may extract the first object information. The first object information relates to information about one or more objects detected in the common detection area Ac by the LiDAR sensor 111) within the threshold distance of the vehicle (Figs. 2A-2B,  ¶0056: the common detection area Ac may be set to exclude a proximity area A0, which is an area within a predetermined distance from the vehicle); perform processing of the captured imagery to classify the detected object (¶0061: The data analyzing unit 140 may receive image data generated by the camera sensor 112, and when the second object information is included in the image data, the data analyzing unit 140 may extract the second object information. The second object information relates to information about one or more objects detected in the common detection area Ac by the camera sensor 112); and determine whether to cause one or more systems of the vehicle to perform the driving action based on classification of the detected object (¶0082: When the sensor signal converging unit 150 determines that the dangerous object exists, the driving unit 170 drives an AEB system of the vehicle).
Kim does not explicitly disclose the image sensor providing a selected resolution for objects within the threshold distance.
However, Gruver discloses the image sensor providing a selected resolution for objects within the threshold distance (¶0034: the narrower FOV and/or the lower refresh rate may allow the second LIDAR to have a higher resolution than the first LIDAR. Thus, in some examples, the second LIDAR may be suitable for detection and/or identification of objects within a long range of distances (e.g., greater than the medium range of the first LIDAR)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include the image sensor providing a selected resolution for objects within the threshold distance as taught by Gruver for identifying objects in the environment of  the vehicle using higher resolution data (Gruver: ¶0034). 
Regarding claim 2, Kim in view of Gruver discloses external sensing system of claim 1. Kim further discloses wherein classification of the detected object includes determination of at least one of a size, proximity or orientation of the detected object (¶0061: When an object exists the first object information and the second object information may be information about a location, a size, a speed, or the like of one or more objects located in the common detection area Ac).

Regarding claim 9, Kim in view of Gruver discloses external sensing system of claim 1. Gruver further discloses wherein the image sensor is part of a close sensing camera system (Figs. 2A-2B), the close sensing camera system further including at least one illuminator (¶0075: plurality of light sources 222a-c) configured to illuminate the field of view of the image sensor (¶0069: light beams 204 emitted by the first LIDAR device 200 propagate from the lens 250 along a viewing direction of the first LIDAR 200 toward an environment of the LIDAR device 200). The motivation statement set forth above with respect to claim 1 applies here. 
Regarding claim 10, Kim in view of Gruver discloses the external sensing system of claim 9. Gruver further discloses wherein the at least one illuminator (Figs. 2A-2B: light sources 222a-c) is arranged adjacent to a side of the image sensor (¶0084: detectors 232a-c). The motivation statement set forth above with respect to claim 1 applies here. 
Regarding claim 11, Kim in view of Gruver discloses the external sensing system of claim 9. Gruver further discloses, as illustrated in Fig. 2B, a plurality of light sources 222a-c arranged proximate to detectors 232a-c that may comprise cameras and CCD (¶0084) except for at least one illuminator is arranged above the image sensor.
However,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at least one illuminator is arranged above the image sensor, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 12, Kim in view of Gruver discloses the external sensing system of claim 9. Gruver further discloses wherein the at least one illuminator comprises a pair of illuminators (Figs. 2A-2B: light sources 222a-c) arranged on opposite sides of the image sensor (¶0084: detectors 232a-c). The motivation statement set forth above with respect to claim 1 applies here. 
Regarding claim 20, claim 20 is directed to a method claim and recites the limitation analogous to claim 1. Thus, claim 20 is rejected due to similar reasons set forth above with respect to claim 1. 
Regarding claim 21, claim 21 is directed to a method claim and recites the limitation analogous to claim 2. Thus, claim 21 is rejected due to similar reasons set forth above with respect to claim 2. 
Regarding claim 24, Kim in view of Gruver discloses the external sensing system of claim 1.Gruver further discloses  wherein classification of the detected object includes classification of whether the detected object is one of a person, a bicycle, or signage (¶0098:  In the scenario, the vehicle may process the 3D representation 392 using a computing process such as an image processing algorithm or a shape detection algorithm. In turn, the vehicle of the scenario may identify an object in region 396 of the 3D representation 392 as a pedestrian, and another object in region 398 as a light post). The motivation statement set forth above with respect to claim 1 applies here. 


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160116593 A1) in view of Gruver et al. (Pub. No. US 2017/0176597 A1) as applied to claim 1, and further in view of Slattery et al. (Pub. No. US 2019/0139258 A1).

Regarding claim 3, Kim in view of Gruver do not explicitly disclose wherein the image sensor is configured to observe a minimum threshold volume taken up by the detected object.
However, Slattery discloses wherein the image sensor is configured to observe a minimum threshold volume taken up by the detected object (¶¶0092, 0100: The first predetermined threshold may be a minimum volume in the camera view that must change for the method to detect that a vehicle is present).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Gruver to include wherein the image sensor is configured to observe a minimum threshold volume taken up by the detected object as taught by Slattery for recognizing an object having a certain volume in the camera view (Slattery: ¶0092). 
Regarding claim 4, Kim in view of Gruver and Slattery disclose the external sensing system of claim 3.  Slattery at ¶¶0092, 0100 teaches if an object having a certain volume in the camera view is present, then the object may be recognized. A predetermined threshold which may be a minimum volume in the camera view that must change for detecting an object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Gruver to include wherein the minimum threshold volume is at least 50% of a 3D shape encompassing the detected object, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160116593 A1) in view of Gruver et al. (Pub. No. US 2017/0176597 A1) as applied to claim 1, and further in view of Wiki et al. (Pub. No. US 2017/0292908 A1). 

Regarding claim 5, Kim in view of Gruver does not explicitly disclose wherein the image sensor is disposed no more than 0.3 meters from the lidar sensor.
However, Wiki discloses wherein the image sensor is disposed no more than 0.3 meters from the lidar sensor (Fig. 34A, ¶0331: the distance between the camera lens and the illumination module or spectrometer module of the spectrometer may be in the range from about 1 mm to about 20 mm, or about 1 mm to about 10 mm).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Gruver to include wherein the image sensor is disposed no more than 0.3 meters from the lidar sensor as taught by Wiki to enhance the performance of the sensor system (Wiki: ¶0330). 


Claim 6, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160116593 A1) in view of Gruver et al. (Pub. No. US 2017/0176597 A1) as applied to claim 1, and further in view of Newman et al. (Pub. No. US 2015/0379766 A1).
Regarding claim 6, Kim in view of Gruver do not explicitly disclose wherein the image sensor and the lidar sensor are disposed within a same sensor housing that is arranged on an exterior surface of the vehicle.
However, Newman discloses wherein the image sensor and the lidar sensor are disposed within a same sensor housing that is arranged on an exterior surface of the vehicle (Fig. 1, ¶0055: a housing 1000 containing a first sensor 1002 (a pair of stereoscopic cameras) and a LIDAR sensor 1004).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Gruver to include wherein the image sensor and the lidar sensor are disposed within a same sensor housing that is arranged on an exterior surface of the vehicle as taught by Newman for providing convenience since data generated by each of the sensors is generated from points which are in a fixed relationship to one another (Newman: ¶0053). 
Regarding claim 14, Kim in view of Gruver discloses the external sensing system of claim 1. Moreover, Newman further discloses a camera 1002 arranged proximate to a LIDAR sensor 1004 (Fig. 10, ¶0055), except for wherein the image sensor is aligned vertically below the lidar sensor.
However,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein the image sensor is aligned vertically below the lidar sensor, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 15, Kim in view of Gruver is silent regarding wherein the image sensor is aligned vertically above the lidar sensor.
However, Newman discloses wherein the image sensor (Fig. 10, 1002) is aligned vertically above the lidar sensor (1004). The motivation statement set forth above with respect to claim 6 applies here. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160116593 A1) in view of Gruver et al. (Pub. No. US 2017/0176597 A1) as applied to claim 1, and further in view of Caldwell et al. (Pub. No. US 2021/0046924 A1)
 Regarding claim 7, Kim in view of Gruver do not explicitly disclose wherein the threshold distance is no more than 3 meters from the vehicle.
However, Caldwell discloses wherein the threshold distance is no more than 3 meters from the vehicle (¶0024: a distance between an estimated state associated with a vehicle and an estimated position associated with an object may be less than or equal to a threshold distance (e.g., 6 feet, 2.5 meters, etc.)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Gruver to include wherein the threshold distance is no more than 3 meters from the vehicle as taught by Caldwell to avoid a collision between the vehicle and the object (Cadwell: ¶0013).
Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160116593 A1) in view of Gruver et al. (Pub. No. US 2017/0176597 A1) as applied to claim 1, and further in view of Lu et al. (Pub. No. US 2012/0265416 A1).
Regarding claim 8, Kim in view of Gruver does not disclose wherein a lens of the image sensor has a hydrophobic coating.
However, Lu discloses wherein a lens of the image sensor has a hydrophobic coating (¶0049: the lens 22 has a hydrophobic coating on its outer surfaces).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Gruver to include lens of the image sensor has a hydrophobic coating as taught by Lu for repelling water and for providing a self-cleaning capability to the lens  (Lu: ¶0049).
Regarding claim 13, Kim in view of Gruver does not discloses wherein the close sensing camera system further includes at least one cleaning mechanism configured to clean the image sensor and/or the at least one illuminator.
However, Lu discloses wherein the close sensing camera system further includes at least one cleaning mechanism configured to clean the image sensor and/or the at least one illuminator (¶0049: the lens 22 has a hydrophobic coating on its outer surfaces, for repelling water and for providing a self-cleaning capability to the lens 22). The motivation statement set forth above with respect to claim 8 applies here. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160116593 A1) in view of Gruver et al. (Pub. No. US 2017/0176597 A1) and Fairfield et al. (Pub. No. US 2018/0011496 A1). 
Regarding claim 16, Kim discloses a vehicle configured to operate in an autonomous driving mode, the vehicle comprising: a driving system including: a deceleration system configured to control braking of the vehicle (¶0082: the AEB system of the vehicle, or may control a braking device of the vehicle so that the vehicle is decelerated or stopped ); an acceleration system configured to control acceleration of the vehicle (¶0082: the AEB system of the vehicle, or may control a braking device of the vehicle so that the vehicle is decelerated or stopped );  and an external sensing system including: a lidar sensor having a field of view configured to detect objects in at least a region of an external environment around the vehicle (Figs. 2A-2B, ¶0056: FOV1 of LiDAR sensor 111) and within a threshold distance of the vehicle ( ¶0056: the common detection area Ac may be set to exclude a proximity area A0, which is an area within a predetermined distance from the vehicle); an image sensor disposed adjacent to the lidar sensor (Fig. 1, lidar sensor 111, and a camera 112)  and arranged along the vehicle to have an overlapping field of view of the region of the external environment (¶0056: The common detection area Ac may mean the entire area in which the FOV1 of the LiDAR sensor 111 overlaps the FOV2 of the camera sensor 112) within the threshold distance of the vehicle (¶0056: the common detection area Ac may be set to exclude a proximity area A0, which is an area within a predetermined distance from the vehicle) ; and a control system operatively coupled to the image sensor and the lidar sensor, the control system including one or more processors (Fig. 1)  configured to: initiate operation of the lidar sensor to obtain lidar data in the region  (¶0053: The LiDAR sensor 111 may measure a speed of an object or a distance to the object ) within the threshold distance of the vehicle (Figs. 2A-2B,  ¶0056: the common detection area Ac may be set to exclude a proximity area A0, which is an area within a predetermined distance from the vehicle); initiate image capture by the image sensor (¶¶0053, 0085: The camera sensor 112 may generate image data by photographing a surrounding area of the vehicle)  prior to the driving system performing a driving action (Note that the generation of the image data preformed before operating the AEB systems of the vehicle or a braking device, See Fig. 6, S620 executed before S670); receive the lidar data from the lidar sensor and the captured imagery from the image sensor (¶0060-0061: the data analyzing unit 140 may receive LiDAR data generated by the LiDAR sensor 111…The data analyzing unit 140 may receive image data generated by the camera sensor 112); perform processing of the lidar data to detect an object in the region (¶0060: when the first object information is included in the LiDAR data, the data analyzing unit 140 may extract the first object information. The first object information relates to information about one or more objects detected in the common detection area Ac by the LiDAR sensor 111) within the threshold distance of the vehicle (Figs. 2A-2B,  ¶0056: the common detection area Ac may be set to exclude a proximity area A0, which is an area within a predetermined distance from the vehicle); perform processing of the captured imagery to classify the detected object (¶0061: The data analyzing unit 140 may receive image data generated by the camera sensor 112, and when the second object information is included in the image data, the data analyzing unit 140 may extract the second object information. The second object information relates to information about one or more objects detected in the common detection area Ac by the camera sensor 112); and determine whether to cause one or more systems of the vehicle to perform the driving action based on classification of the detected object (¶0082: When the sensor signal converging unit 150 determines that the dangerous object exists, the driving unit 170 drives an AEB system of the vehicle).
 Kim does not explicitly disclose and a steering system configured to control wheel orientation and a direction of the vehicle; and the image sensor providing a selected resolution for objects within the threshold distance. 
However, Gruver discloses he image sensor providing a selected resolution for objects within the threshold distance (¶0034: the narrower FOV and/or the lower refresh rate may allow the second LIDAR to have a higher resolution than the first LIDAR. Thus, in some examples, the second LIDAR may be suitable for detection and/or identification of objects within a long range of distances (e.g., greater than the medium range of the first LIDAR)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include the image sensor providing a selected resolution for objects within the threshold distance as taught by Gruver for identifying objects in the environment of the vehicle using higher resolution data (Gruver: ¶0034). 
Furthermore, Fairfield discloses a steering system configured to control wheel orientation and a direction of the vehicle (¶0030: steering system 164 (for controlling the orientation of the wheels and direction of the vehicle)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Gruver to include a steering system configured to control wheel orientation and a direction of the vehicle as taught by Fairfield for avoiding a collision (abstract). 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160116593 A1) in view of Gruver et al. (Pub. No. US 2017/0176597 A1) and Fairfield et al. (Pub. No. US 2018/0011496 A1) as applied to claim 16, and further in view of Slattery et al. (Pub. No. US 2019/0139258 A1).
Regarding claim 17, Kim in view of Gruver and Fairfield does not explicitly disclose wherein the image sensor is configured to observe a minimum threshold volume taken up by the detected object.
However, Slattery teaches wherein the image sensor is configured to observe a minimum threshold volume taken up by the detected object (¶¶0092, 0100: The first predetermined threshold may be a minimum volume in the camera view that must change for the method to detect that a vehicle is present).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Gruver and Fairfield to include wherein the image sensor is configured to observe a minimum threshold volume taken up by the detected object as taught by Slattery for recognizing an object having a certain volume in the camera view (Slattery: ¶0092). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160116593 A1) in view of Gruver et al. (Pub. No. US 2017/0176597 A1) and Fairfield et al. (Pub. No. US 2018/0011496 A1) as applied to claim 16, and further in view of Wiki et al. (Pub. No. US 2017/0292908 A1). 
Regarding claim 18, Kim in view of Gruver and Fairfield does not explicitly disclose wherein the image sensor is disposed no more than 0.3 meters from the lidar sensor.
However, Wiki discloses wherein the image sensor is disposed no more than 0.3 meters from the lidar sensor (Fig. 34A, ¶0331: the distance between the camera lens and the illumination module or spectrometer module of the spectrometer may be in the range from about 1 mm to about 20 mm, or about 1 mm to about 10 mm).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Gruver and Fairfield to include wherein the image sensor is disposed no more than 0.3 meters from the lidar sensor as taught by Wiki to enhance the performance of the sensor system (Wiki: ¶0330). 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160116593 A1) in view of Gruver et al. (Pub. No. US 2017/0176597 A1) and Fairfield et al. (Pub. No. US 2018/0011496 A1) as applied to claim 16, and further in view of Newman et al. (Pub. No. US 2015/0379766 A1).
Regarding claim 19, Kim in view of Gruver and Fairfield does not explicitly disclose wherein the image sensor and the lidar sensor are disposed within a same sensor housing that is arranged on an exterior surface of the vehicle.
However, Newman discloses the image sensor and the lidar sensor are disposed within a same sensor housing that is arranged on an exterior surface of the vehicle (Fig. 1, ¶0055: a housing 1000 containing a first sensor 1002 (a pair of stereoscopic cameras) and a LIDAR sensor 1004).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Gruver and Fairfield to include wherein the image sensor and the lidar sensor are disposed within a same sensor housing that is arranged on an exterior surface of the vehicle as taught by Newman for providing convenience since data generated by each of the sensors is generated from points which are in a fixed relationship to one another (Newman:¶0053). 
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160116593 A1) in view of Gruver et al. (Pub. No. US 2017/0176597 A1) as applied to claim 1, and further in view of Fox et al. (Pub. No. US 2009/0015460 A1). 

Regarding claim 22, Kim in view of Gruver does not explicitly disclose wherein the image sensor provides the selected resolution for objects within the threshold distance in order to satisfy a threshold classification based on a minimum number of pixels.  
However, Fox discloses  wherein the image sensor provides the selected resolution for objects within the threshold distance in order to satisfy a threshold classification based on a minimum number of pixels (¶0243: The LWIR results indicated that people could be accurately and reliably detected, tracked, and classified at ranges of over 2 km with as few as 15 pixels on target. With the new higher resolution cameras, our analyses indicate that the current performance can be extended out to distances of 4 to 6 km).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Gruver to include wherein the image sensor provides the selected resolution for objects within the threshold distance in order to satisfy a threshold classification based on a minimum number of pixels, as taught by Fox for detecting and classifying of a target object in real time (Fox: ¶¶0021-0024). 
Regarding claim 23, Kim in view of Gruver and Fox discloses the external sensing system of claim 22. Fox further discloses wherein the threshold classification is variable according to a type of object (¶¶0243-0244:The LWIR results indicated that people could be accurately and reliably detected, tracked, and classified at ranges of over 2 km with as few as 15 pixels on target… FIG. 41 shows two LWIR images of a vehicle being detected and tracked that was obtained from a two-minute video …). The motivation statement set forth above with respect to claim 22 applies here. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160116593 A1) in view of Gruver et al. (Pub. No. US 2017/0176597 A1) as applied to claim 1, and further in view of Shamir et al. (Pub. No. US 2013/0034266 A1). 
Regarding claim 25, Kim in view of Gruver does not explicitly disclose wherein the one or more processors are configured to perform processing of the captured imagery to classify the detected object according to one or more stored classification models.
However, Shamir discloses wherein the one or more processors are configured to perform processing of the captured imagery to classify the detected object according to one or more stored classification models (¶0023: The object classifier then classifies the objects of interest according to the object models associated with the objects of interest and according to object lo models of known objects stored in a database).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Gruver to include wherein the one or more processors are configured to perform processing of the captured imagery to classify the detected object according to one or more stored classification models as taught by Shamir for detecting objects of interest in a scene (Shamir: abstract). 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160116593 A1) in view of Gruver et al. (Pub. No. US 2017/0176597 A1) as applied to claim 1, and further in view of Ferguson et al. (Pub. No. US 2018/0032078 A1). 

Regarding claim 26, Kim in view of Gruver does not explicitly disclose wherein the one or more processors are configured to determine whether to cause the one or more systems of the vehicle to perform the driving action based on the classification of the detected object according to whether the detected object is either a driveable object or a non-driveable object.
However, Ferguson discloses wherein the one or more processors are configured to determine whether to cause the one or more systems of the vehicle to perform the driving action based on the classification of the detected object according to whether the detected object is either a driveable object or a non-driveable object (¶0064-0065: if object 686 is determined to be drivable, the computing device 110 may cause the vehicle to proceed to drive over the object. If object 686 is classified as drivable if straddled, the computing device 110 may cause the vehicle maneuver to drive over the object such that the object is positioned between the wheels (i.e. driver and passenger side wheels) of the vehicle. If object 686 is classified as not drivable, the computing device 110 may cause the vehicle to stop or maneuver around the object). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Gruver to include wherein the one or more processors are configured to determine whether to cause the one or more systems of the vehicle to perform the driving action based on the classification of the detected object according to whether the detected object is either a driveable object or a non-driveable object as taught by Ferguson for safely maneuvering a vehicle around various objects (Ferguson: ¶0016). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488